               Case 18-19441-EPK          Doc 206    Filed 11/07/18      Page 1 of 9



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                 Case No. 18-19441-EPK

Debtor.                                              Chapter 11
__________________________/

                      DEBTOR’S AGREED EX PARTE MOTION
                      FOR ENTRY OF A CONFIDENTIALITY ORDER

         Debtor-in-Possession, 160 Royal Palm, LLC (the “Debtor”), by and through undersigned

counsel, files this Agreed Ex Parte Motion for Entry of a Confidentiality Order pursuant to

Local Rules 7026-1(E)(2) and 9013-1(C)(1) in the above captioned proceeding and states as

follows:

         1.    On August 2, 2018, the Debtor filed a voluntary petition under Chapter 11 of Title

11 of the United States Code (the “Bankruptcy Code”). Pursuant to Bankruptcy Code sections

1107(a) and 1108, the Debtor is operating its business and managing its affairs as debtor-in

possession.

         2.    Through formal and informal discovery requests, the Debtor has requested

information from Mia Matthews (“Mrs. Matthews”) that Mrs. Matthews regards as confidential.

         3.    In that regard, the Debtor moves for the entry of a Confidentiality Order, in the form

attached as Exhibit A. The intent of the Confidentiality Order is to protect the information contained

within the allegedly confidential documents produced by Mrs. Matthews.

         4.    Good cause exists for the entry of the attached proposed Confidentiality Order as it

will establish procedures for the handling of documents designated by Mrs. Matthews

as containing confidential information.



{2234/000/00420571}
               Case 18-19441-EPK         Doc 206     Filed 11/07/18    Page 2 of 9



       5.      Counsel for the Debtor has conferred with counsel for Mrs. Matthews and

is authorized to represent to this Court that Mrs. Matthews consents to the entry of the

Confidentiality Order granting the relief requested herein.

       6.      Local Rule 9013-1(C)(1) provides that a motion in which the movant certifies that all

affected Parties have consented to the requested relief may be considered without a hearing.

       WHEREFORE, the Debtor respectfully requests that the Court enter the attached

proposed Confidentiality Order and grant such other and further relief as the Court deems just

and proper.

                                ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District

Court for the Southern District of Florida and I am in compliance with the additional

qualifications to practice in this Court set forth in Local Rule 2090-1(A).

                                             Respectfully submitted,

                                             SHRAIBERG, LANDAU & PAGE, P.A.
                                             Attorneys for the Debtor
                                             2385 NW Executive Center Drive, #300
                                             Boca Raton, Florida 33431
                                             Tel: 562-443-0800
                                             Fax: 561-998-0047

                                             By: /s/ Philip J. Landau
                                                     Philip J. Landau
                                                     Florida Bar No. 0504017
                                                     plandau@slp.law




{2234/000/00420571}
              Case 18-19441-EPK         Doc 206     Filed 11/07/18        Page 3 of 9



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served

electronically via the Court’s CM/ECF System to those parties registered to receive electronic

noticing on this the 7th day of November, 2018.



                                             /s/ Philip J. Landau
                                                 Philip J. Landau, Esq.




{2234/000/00420571}
              Case 18-19441-EPK   Doc 206   Filed 11/07/18   Page 4 of 9




                             EXHIBIT A




{2234/000/00420571}
                Case 18-19441-EPK         Doc 206     Filed 11/07/18     Page 5 of 9




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                  Case No. 18-19441-EPK

Debtor.                                               Chapter 11
__________________________/

                  ORDER GRANTING DEBTOR’S EX PARTE MOTION
                     FOR ENTRY OF A CONFIDENTIALITY ORDER

         THIS MATTER came before the Court without hearing upon 160 Royal Palm,

LLC’s (the “Debtor”) Ex Parte Motion for Entry of a Confidentiality Order (the “Motion”)

[ECF No. ___].

         Having reviewed the Debtor’s Motion, learning that the parties agree to the relief requested

therein and the Court being otherwise fully advised in the premises, it is

         ORDERED as follows:

         1.     The Motion is GRANTED.




{2234/000/00420571}
              Case 18-19441-EPK         Doc 206     Filed 11/07/18     Page 6 of 9



       2.      This Confidentiality Order governs the treatment of all documents and other

written, recorded, computerized, electronic or graphic matters, copies, excerpts or summaries of

documents (“Discovery Material”) produced by Mia Matthews (“Mrs. Matthews”) to the Debtor.

       3.      Any Discovery Material produced by Mrs. Matthews in this case may be designated

as “Confidential” if Mrs. Matthews believes in good faith such Discovery Material contains

confidential information. All Discovery Material so designated shall be referred to in this

Confidentiality Order as “Confidential Discovery Material” and shall be handled in strict

accordance with the terms of this Confidentiality Order

       4.      To designate Discovery Material as “Confidential,” Mrs. Matthews shall mark the

document as “CONFIDENTIAL” on the face of the document and on each page or portion

thereof so designated or, in the case of electronically-stored or computer-stored documents (e.g.,

PDF documents or documents stored on CDs, DVDs or other media), identify the document by

document number, file number or in any other manner that will enable the ready identification of

the subject document.

       5.      Absent further agreement between the Debtor and Mrs. Matthews, all Confidential

Discovery Material shall not be voluntarily disclosed or produced to any person, entity or party

other than the following: (A) The Debtor and its attorneys, their staff members, and any third-party

contractors, including employees and agents thereof involved solely in one or more aspects of

organizing, filing, copying, coding, converting, sorting, or otherwise duplicating documents,

retrieving data or designing programs for handling data, including the performance of such duties in

relation to a computerized litigation support system, (B) the Debtor’s accountants, their staff

members, and any third-party contractors, including employees and agents thereof involved solely

in one or more aspects of organizing, filing, copying, coding, converting, sorting, or otherwise




{2234/000/00420571}
               Case 18-19441-EPK         Doc 206     Filed 11/07/18      Page 7 of 9



duplicating documents, retrieving data or designing programs for handling data, including the

performance of such duties in relation to a computerized litigation support system, (C) in response

to a Court Order, subpoena or other demand made in accordance with applicable law, rule or

regulation.

       6.      Should any person to whom this Confidentiality Order applies wish to

disclose any Confidential Discovery Material to any person, entity or party or use any such

confidential, proprietary or trade secret information for any purpose other than as authorized herein,

such person, through counsel, shall promptly advise counsel for Mrs. Matthews of the requested

disclosure or use. If Mrs. Matthews does not agree to the requested disclosure or use, the person

requesting disclosure may file a motion in this Court seeking Court approval of the proposed

disclosure or use, and, upon notice and a hearing, the Court shall determine the confidentiality

of the Confidential Discovery Material at issue and determine whether good cause exists to permit

the disclosure or use of such Confidential Discovery Material other than as provided herein.

       7.      If any Confidential Discovery Material is to be disclosed in any brief, exhibit,

discovery request, or response or other court paper served in connection with a court proceeding,

such brief, exhibit, discovery request, or response or other court paper shall be filed under seal,

unless otherwise agreed between the Debtor and Mrs. Matthews or ordered by the Court after

notice and a hearing, prior to the filing of such Confidential Discovery Material with the Court.

Furthermore, in the event a party seeks to use any Confidential Discovery Material in any hearing or

at the trial of this action, such party agrees to seek relief from these confidentiality provisions or

advise the Court to take whatever measures may be reasonably necessary to maintain the

confidentiality of said Confidential Discovery Material.

       8.      Mrs. Matthews may designate as Confidential any portion of a transcript from a




{2234/000/00420571}
               Case 18-19441-EPK         Doc 206      Filed 11/07/18     Page 8 of 9



deposition, or a transcript from other pretrial or trial proceedings, deemed to contain such material.

Mrs. Matthews shall advise the court reporter and counsel of record at the beginning and end of the

testimony containing Confidential Information (“Confidential Testimony”) either orally at the

deposition or in writing no later than thirty (30) calendar days after receipt from the court reporter

of the final deposition transcript. During such thirty (30) day period, the parties and any applicable

non-parties shall treat the entire transcript as Confidential. The reporter shall mark “Confidential”

on the face of the transcript at the beginning and end of any portions of Confidential Testimony.

Transcripts containing Confidential Testimony shall have an obvious legend on the title page that

the transcript contains Confidential Information, and the title page shall be followed by a list of all

pages (including line numbers as appropriate) that have been designated as Confidential.

       9.      The failure to timely designate deposition testimony as Confidential Testimony

waives any such designation unless otherwise ordered by the Court or agreed in writing by all parties.

       10.     The use of a document as an exhibit at a deposition shall not in any way affect its

designation as “Confidential.”

       11.     The inadvertent failure of a producing party to mark any Discovery Material, or a

portion thereof, with the “Confidential” designation in no way alters or waives the protected and

confidential nature of the Discovery Material otherwise deserving of such a designation and does

not remove it from the scope of this Confidentiality Order, provided that the producing party gives

such notice in writing within thirty days after becoming aware that the Discovery Material was not

properly designated. Such written notice shall identify with specificity the Discovery Material that

the producing party is then designating to be “Confidential” and the producing party shall promptly

provide a replacement copy of such material with the appropriate designation thereupon.

Treatment of inadvertently produced Confidential Discovery Material in a manner inconsistent




{2234/000/00420571}
                Case 18-19441-EPK        Doc 206      Filed 11/07/18     Page 9 of 9



with this Confidentiality Order prior to notice of such inadvertent production is not a breach

of this Confidentiality Order.

        12.     Except as otherwise agreed in writing by the Debtor and Mrs. Matthews, within 45

days after the closure of this bankruptcy case, all Confidential Discovery Material and all copies

thereof (including, without limitation, copies provided to testifying or consulting experts) shall, at

Mrs. Matthews’ choice, be returned to Mrs. Matthews, or the Debtor’s counsel shall certify to Mrs.

Matthews that all such materials have been destroyed. This Confidentiality Order shall survive

the final termination of this proceeding with respect to any such Confidential Discovery Material.

        13.     Pursuant to the Rules of Court, the Clerk shall dispose of any Confidential

Discovery Material filed under seal by destroying such documents six months after the closing of

this case.

                                                ###

Submitted by:

Philip J. Landau, Esq.
SHRAIBERG, LANDAU & PAGE, P.A.
Attorneys for the Debtor
2385 NW Executive Center Drive, #300
Boca Raton, Florida 33431
Tel: 562-443-0800
Fax: 561-998-0047

Copy to:
(Attorney Landau shall serve a conformed copy of this Order upon receipt and file a Certificate of
Service with the Court.)




{2234/000/00420571}
